 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN MENDEZ-BAROCIO,                               Case No.: 1:19-cv-01319-SKO (HC)
12                        Petitioner,                    ORDER GRANTING RESPONDENT’S
                                                         FIRST REQUEST FOR EXTENSION OF
13             v.                                        TIME
14    RICHARD VALINKEN, et al.,                          [Doc. 13]
15                        Respondents.                   [DEADLINE: December 23, 2019]
16

17            Petitioner is an immigration detainee proceeding pro se with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2241. On November 15, 2019, Respondent filed a first request for

19   an extension of time to file a response to the petition. (Doc. 13.) Good cause having been

20   presented and good cause appearing therefor, Respondent is GRANTED thirty (30) days to and

21   including December 23, 2019, to file a response.

22
     IT IS SO ORDERED.
23

24   Dated:     November 18, 2019                                    /s/   Sheila K. Oberto          .
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
